DETAILED ACTION

The instant application having application No 16/855,994 filed on 04/22/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 3 or 11 or 16 or 20 are incorporated into the independent claim 1, (ii) resolve 112, 2nd rejection.
Claim 15 would be allowable if (i) claims 3 or 11 or 16 or 20 are incorporated into the independent claim 15, (ii) resolve 112, 2nd rejection.
The claims 5, 9 and 18 are have the conditional limitation “whether the synchronous communication” and “whether a network configuration” and “when it is determined” and “when debugging is performed”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Objections
Claim 8 is objected to because of the following informalities: “a second control circuit (24)” on Claim 8 should be written to clear the language of the claim limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 9, and 11 each recites the phrase renders the claims indefinite because it is unclear what “it/there” refers to.  
Thus, it is unclear whether the limitation following the phrase are part of the claimed invention. Thus, it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-10, 12-15 and 18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Alkhabbaz et al. (US 20190356759, Nov. 21, 2019).

	Regarding Claim 1, Alkhabbaz discloses a communication system, comprising a plurality of industrial machines configured to perform synchronous communication,  (page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, also see par(0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal(wherein the devices uses in the industry to control the process are the industry machines));
	 transmit the encrypted transmission data to another industrial machine(page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, encoding the data portion into a text delimited non-IP format, and transmitting the encoded data portion and the command portion(transmitting the encrypted data));
	 receive encrypted reception data from the another industrial machine(page 4, par(0034), line 1-20, the second communication device configured to receive the encoded data (encrypted reception data from another industrial machine)) portion and the command portion);
	 and decrypt the encrypted reception data (page 4, par (0034), line 1-20, decode the encoded data portion into IP format using the second decoding unit, combine the decoded data portion and the command portion to regenerate the IP packet using the second constructor unit).

Claim 2, Alkhabbaz discloses the communication system further comprises circuitry configured to perform setting relating to encrypted communication for each combination of industrial machines configured to perform
communication (page 2, par (0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface (API) running on a first computer, dividing the IP packet into a command portion and a data portion, encoding the data portion into a text delimited non-IP format, and transmitting the encoded data portion and the command portion (transmitting the encrypted data) also see par(0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal(wherein the devices uses in the industry to control the process are the industry machines)).

	Regarding Claim 4, Alkhabbaz discloses each of the plurality of industrial machines is configured to encrypt the transmission data based on a type of the transmission data, and decrypt the reception data based on a type of the reception
data (page 4, par (0034), line 1-20, decode(decrypt data) the encoded data portion into IP format(type of transmission data) using the second decoding unit, combine the decoded data portion and the command portion to regenerate the IP packet using the second constructor unit).

	Regarding Claim 5, Alkhabbaz discloses each of the plurality of industrial machines is configured to encrypt the transmission data based on whether the (page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, encoding the data portion into a text delimited non-IP format, and transmitting the encoded data portion and the command portion(transmitting the encrypted data)).

	Regarding Claim 6, Alkhabbaz discloses the communication system includes three or more industrial machines configured to perform synchronous communication(page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, also see par(0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal(wherein the devices uses in the industry to control the process are the industry machines)), 
	and wherein the communication system includes a combination of
industrial machines configured to use encrypted communication and a combination of industrial machines configured to use unencrypted communication(page 4, par (0034), line 1-20, decode the encoded data portion into IP format using the second decoding unit, combine the decoded data portion and the command portion(unencrypted communication) to regenerate the IP packet using the second constructor unit).

	Regarding Claim 7, Alkhabbaz discloses the communication system includes three or more industrial machines configured to perform synchronous
Communication (page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, also see par(0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal(wherein the devices uses in the industry to control the process are the industry machines)), 
	and wherein the communication system includes a combination of
industrial machines configured to perform encrypted communication by a first cryptosystem and a combination of industrial machines configured to perform encrypted communication by a second cryptosystem (page 4, par (0034), line 1-20, decode the encoded data portion into IP format using the second decoding unit, combine the decoded data portion and the command portion to regenerate the IP packet using the second constructor unit).

	Regarding Claim 8, Alkhabbaz discloses each of the plurality of industrial machines configured to perform communication includes a second control circuit (24) configured to perform encrypted communication, the second control circuit being separate from a first control circuit configured to control a machine connected to the each of the plurality of industrial machines(page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, also see par(0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal(wherein the devices uses in the industry to control the process are the industry machines))., and wherein at least the encryption and the decryption are implemented by the second control circuit(page 4, par (0034), line 1-20, decode the encoded data portion into IP format using the second decoding unit, combine the decoded data portion and the command portion to regenerate the IP packet using the second constructor unit). 

	Regarding Claim 9, Alkhabbaz discloses the communication system further comprises circuitry configured to determine whether a network configuration of the communication system has been changed(page 4, par(0034), line 1-20, the second communication device configured to receive the encoded data (encrypted reception data from another industrial machine)) portion and the command portion); 
	and perform setting relating to encrypted communication when it is determined that the network configuration has been changed(page 4, par (0034), line 1-20, decode the encoded data portion into IP format using the second decoding unit, combine the decoded data portion and the command portion to regenerate the IP packet using the second constructor unit).

Claim 10, Alkhabbaz discloses the plurality of industrial machines configured to perform communication are configured to use at least one
cryptosystem, and wherein the communication system further comprises circuitry
configured to confirm a cryptosystem to be used in encrypted communication based on a cryptosystem common to the plurality of industrial machines configured to perform communication(page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, also see par(0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal(wherein the devices uses in the industry to control the process are the industry machines)).

	Regarding Claim 12, Alkhabbaz discloses the Plurality of industrial machines configured to perform communication are configured to avoid performing encrypted communication when debugging is performed (page 1, par (0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal (wherein the devices uses in the industry to control the process are the industry machines)).

	Regarding Claim 13, Alkhabbaz discloses the plurality of industrial machines configured to perform communication include a master machine and a slave machine configured to operate based on a command from the master machine(page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, also see par(0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal(wherein the devices uses in the industry to control the process are the industry machines)).

	Regarding Claim 14, Alkhabbaz discloses a communication method for a plurality of industrial machines configured to perform synchronous communication, the method comprising encrypting transmission data; transmitting the encrypted transmission data between the plurality of industrial machines(page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, also see par(0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal(wherein the devices uses in the industry to control the process are the industry machines)); 
	receiving encrypted reception data between the plurality of industrial machines (page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, encoding the data portion into a text delimited non-IP format, and transmitting the encoded data portion and the command portion(transmitting the encrypted data), par(0034), line 1-20, the second communication device configured to receive the encoded data (encrypted reception data from another industrial machine)) portion and the command portion); 
	and decrypting the encrypted reception data(page 4, par (0034), line 1-20, decode the encoded data portion into IP format using the second decoding unit, combine the decoded data portion and the command portion to regenerate the IP packet using the second constructor unit).

	Regarding Claim 15, Alkhabbaz discloses a non-transitory computer readable information storage medium storing a program for causing an industrial machine configured to perform synchronous communication to/from another industrial machine to encrypt transmission data(page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, also see par(0003), in the oil and gas industry that is used to facilitate, monitor, and control the distribution of products and manage critical processes in a bulk terminal(wherein the devices uses in the industry to control the process are the industry machines)); 
	transmit the encrypted transmission data to the another industrial machine(page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, encoding the data portion into a text delimited non-IP format, and transmitting the encoded data portion and the command portion(transmitting the encrypted data)); 
	receive encrypted reception data from the another industrial machine(page 4, par(0034), line 1-20, the second communication device configured to receive the encoded data (encrypted reception data from another industrial machine)) portion and the command portion), 
	and decrypt the encrypted reception data(page 4, par (0034), line 1-20, decode the encoded data portion into IP format using the second decoding unit, combine the decoded data portion and the command portion to regenerate the IP packet using the second constructor unit).
16. The communication system according to claim 2, wherein each of the plurality of industrial machines is configured to encrypt the transmission data based on a type of the transmission data, and decrypt the reception data based on a type of the reception
data (page 4, par (0034), line 1-20, decode(decrypt data) the encoded data portion into IP format(type of transmission data) using the second decoding unit, combine the decoded data portion and the command portion to regenerate the IP packet using the second constructor unit).

	Regarding Claim 18, Alkhabbaz discloses each of the plurality of industrial machines is configured to encrypt the transmission data based on whether the synchronous communication is to be used, and decrypt the reception data based on whether the synchronous communication is to be used(page 2, par(0009), line 10-20, perform operations including receiving an internet protocol (IP) packet via a first synchronous multi-application programming interface ( API) running on a first computer, dividing the IP packet into a command portion and a data portion, encoding the data portion into a text delimited non-IP format, and transmitting the encoded data portion and the command portion(transmitting the encrypted data)).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Minaburo et al. (US 20210051218, Feb. 18, 2021) teaches Method and Apparatus Processing of Message data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464